Citation Nr: 1440428	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	New Hampshire Office of Veterans Services



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to November 1968 and from January 1992 to October 1992.  He also served in the reserve.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran was scheduled for a hearing before the Board in April 2012, but he failed to appear for that proceeding.  He has not requested that his hearing be rescheduled or provided good cause.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.702 (2013).  In a June 2012 decision, the Board denied a claim for an increased evaluation for a cervical spine disability and remanded the headache claim above for further development.  The case has since been returned to the Board for appellate review.

At the time of the June 2012 decision, the Veteran was represented by Disabled American Veterans (DAV).  The Veteran submitted a July 2012 appointment in favor of the New Hampshire Office of Veterans Services (NHOVS), contained in the Veterans Benefits Management System (VBMS) electronic claims file, which was acknowledged by the agency of original jurisdiction (AOJ) several days later.  The record reflects that NHOVS and the Veteran were provided an opportunity to submit additional argument prior to recertification of the appeal to the Board.  Thus, while the Board acknowledges a July 2014 written brief from DAV in the Virtual VA electronic claims file, the Veteran is no longer represented by this organization.  On remand, the Veteran and NHOVS will have another opportunity to submit additional evidence and argument.

The Virtual VA and VBMS electronic claims files contain additional documents pertinent to the present appeal, including VA treatment records considered by the AOJ and the current representative appointment, as discussed above.

In a July 2012 written submission in VBMS, the Veteran's representative indicated that he was requesting an audit of his VA compensation pay.  On review, it does not appear that any action on this request has been taken by the AOJ to date.  Thus, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, it appears that there may be outstanding and potentially relevant VA treatment records not associated with the claims file before the Board.  In the prior remand, the Board instructed the AOJ to obtain VA treatment records dated since July 2008.  On review, the Virtual VA electronic claims file now contains treatment records from the Boston VA Medical Center (VAMC) from 2006 and 2007, as well as VA treatment records from the White River Junction VAMC from 2012.  In the June 2012 VA examination provided on remand, the examiner referenced specific VA treatment records dated from 2009 to 2011; VA treatment records for this time period are not of record.  Thus, remand is necessary.

Second, the issue of TDIU has been raised by the record.  In the June 2012 decision, the Board determined that there was no basis to infer a TDIU claim at that time, noting the Veteran's unamended October 2008 written statement that he did not request or wish for such a claim to be processed.  In a December 2012 file memorandum, the AOJ referred the issue of TDIU to the local RO based on the Veteran's statements during the June 2012 VA examination that he was unemployed for a certain time due to his service-connected headache and cervical spine disabilities.  Thus, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VAMC(s) and obtain and associate with the paper or virtual claims file(s) all outstanding records of treatment, to include VA treatment records from the White River Junction and Boston VAMCs dated from July 2008 to the present.  It is noted that while some additional VA treatment records were added to Virtual VA in response to the Board's prior remand, the June 2012 VA examiner referenced VA treatment records dated from 2009 to 2011, and VA treatment records for this time period are not of record.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  After any additional records are associated with the claims file, conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  Further development may include obtaining a VA addendum opinion or scheduling the Veteran for another VA examination, as appropriate.

3.  The AOJ should also consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to her service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.  It is noted that the issue of TDIU was referred to the local RO for consideration in a December 2012 file memorandum.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

